Citation Nr: 0927538	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  04-39 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease 
(DDD) of the lumbar spine, to include as secondary to the 
Veteran's service-connected left knee internal derangement and 
torn meniscus with bursitis (left knee disability).


REPRESENTATION

Appellant represented by:	Virginia A. Giraard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from February to September 
2003, with over 16 years of prior periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
at various times.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  This case was remanded by the Board in April 
2008.

In October 2008, the Board issued a decision denying service 
connection for DDD of the lumbar spine.

The Veteran appealed the October 2008 denial of service 
connection for DDD of the lumbar spine to the United States 
Court of Appeals for Veterans' Claims (Court).  In a March 2009 
Order, the Court vacated that part of the Board's decision 
regarding the denial of service connection for DDD of the 
lumbar spine for readjudication.   

(The same October 2008 Board action remanded the issue of 
entitlement to service connection for a right knee medial 
meniscus tear to the RO for further development; that issue is 
still being developed by the RO and has not yet been returned 
to the Board for further appellate review.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran maintains that service connection is warranted for 
a low back disability.  

As noted above, the Court vacated that portion of the Board 
decision that denied service connection for a low back 
disability.  The Court noted that the evidence included 
different medical opinions regarding the etiology of the low 
back disability.  It found that the VA medical opinions were 
not clear as to direct and secondary nexus opinions.  Further, 
that the Board's reliance on those opinions were misplaced.  
The Court remanded the case in order to obtain another VA 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements for 
all treatment records of all lumbar spine 
pathology to be gathered for review prior to 
entry of the opinion below.  If records are 
identified that can not be obtained, 
attempts made to obtain the records should 
be documented in the claims folder.  

2.  Schedule the Veteran for the appropriate 
examination to determine the nature and 
etiology of his low back disability.  The 
claims folder should be made available to a 
VA examiner for review.  The examiner should 
provide opinion as to whether the Veteran's 
low back disorder is at least as likely as 
not related to his military service (that 
is, a probability of 50 percent or better).  
Or whether any currently diagnosed low back 
disability is caused or aggravated by the 
Veteran's service connected service 
connected left knee disability?  See Allen 
v. Brown, 7 Vet. App. 430 (1995).  (By 
aggravated it is meant is the low back 
disability made permanently worse due to the 
left knee-as opposed to an acute 
exacerbation or normal progress of a 
disorder.)  The examiner should comment on 
the Veteran's service and post service 
medical history.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The rationale for any 
opinion expressed should be included in the 
report.   

3.  After the development requested above 
has been completed, the RO/AMC should again 
review the record.  If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




